DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
Beginning on page 6 of the remarks, applicant contends the rejection of claim 1 is improper, because Mack does not disclose “an enclosed cavity is defined by the top plane and the sidewall of the laser box and the surface of the silicon photonic chip”. Instead, applicant contends that the enclosed cavity of Mack is formed by the top plane, the side wall, and the base (labeled “window lid” in Mack) of the laser box. This is unpersuasive for two reasons. First, the “window lid” of Mack may be properly interpreted as part of the silicon photonic chip in Fig. 16, because it is directly physically contacting the surface of the silicon photonic chip. Such an interpretation is further evidenced by the separate embodiment of Fig. 21, which shows a window lid as part of the laser package because it is physically separated from the die. Additionally, nothing in applicant’s claim prevents multiple enclosed cavities. Accordingly, even if the “window lid” is not considered part of the die, Mack still discloses claim 1, because an enclosed cavity defined by the top plane, the sidewall, and the surface of the silicon photonic chip is still formed as is illustrated in the annotated figure below1. 

    PNG
    media_image1.png
    483
    688
    media_image1.png
    Greyscale

On pages 7 and 8, applicant contends “the claimed invention utilizes a laser box that does not include a base on a surface of the silicon photonic chip”. The Office notes that nothing in the claim language prevents the use of a base. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 8, applicant makes the same argument regarding claim 9. This argument is not persuasive for the same reasons as are outlined above. 
Continuing on pages 8 and 9, applicant also contends the rejection of claim 9 is improper due to the amendment requiring “the electrical connection board horizontally extends into the enclosed cavity”. Applicant further asserts that the metallizations of Mack “is completely different” from the disclosed “electrical connection board (1086). It again appears that applicant is attempting to read limitations from the specification into the claim, while the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The metallizations of Mack extend horizontally into the cavity for the purpose of electrical connections (See, e.g., the metallizations shown in Fig. 3E). Additionally, it is the Office’s position that the broadest reasonable interpretation of  “board” is “any thin flat and hard material”. Metal layers appear to fit squarely into this definition. The Office further notes that applicant could overcome this rejection by requiring a ceramic board with metallizations extending horizontally into the enclosed cavity. 
Applicant’s arguments, see pg. 10, filed 07/25/2022, with respect to claims 2 and 6 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Priority
This application is a continuation of PCT/CN2019/127213 filed on 12/20/2019 and further claims priority to CN201811592719.3 and CN201811563574.4 both filed on 12/20/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on was filed on the filing date of this application on 05/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 depends from claim 5 which has been cancelled. Accordingly, the scope of claim 8 is unclear, because a person of ordinary skill in the art would not be able to discern the parent claim of claim 8.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends from cancelled claim 5.  Accordingly, claim 8 does not further limit the subject matter of the claim upon which it depends, because it does not depend from any claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of this Office Action, the Office will interpret claim 8 as depending from claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mack et al. (US 2012/02055224 A1), hereafter Mack.
Regarding claim 1, Mack discloses an optical module (Fig. 13), comprising an upper enclosure part (Fig. 13 as annotated below), a lower enclosure part (Fig. 13 as annotated below), and a laser box (Figs. 15 and 16) and a silicon photonic chip (Fig. 16 element Die; Fig. 2D element Si-handle; [0112]) that are enclosed and packaged by the upper enclosure part and the lower enclosure part (Fig. 13 as annotated below), wherein the laser box with a top plane and a side wall is disposed on a surface of the silicon photonic chip, wherein an enclosed cavity is defined by the top plane and the side wall of the laser box and the surface of the silicon photonic chip (See annotated Fig. 16 below); the laser box comprises: a laser chip provided on the top plane on a side inside the enclosed cavity (Fig. 16 element LD; see also Fig. 15 element “LD on submount or ceramic pedestal”), and the top plane on a side outside the enclosed cavity is in contact with the upper enclosure part for heat dissipation (Fig. 13 Heatsink backside of LCC package to module case”; Fig. 16 element “Thermal Grease”); and a focusing lens (Fig. 16 element lens; [0166]) and a light-reflecting plane provided in the enclosed cavity (Fig. 16 element prism), wherein light emitted by the laser chip is suitable for being incident to the light-reflecting plane through the focusing lens (Fig. 16 elements lens, prism, and die; [0166])2.

    PNG
    media_image2.png
    515
    764
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    515
    764
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    486
    684
    media_image4.png
    Greyscale

Regarding claim 4, Mack further discloses the laser box further comprises an isolator (Fig. 16 element isolator), wherein the isolator, the focusing lens, and the light-reflecting plane are disposed on the top plane (Fig. 16 as annotated above), respectively, and the isolator is located between the light-reflecting plane and the focusing lens (Fig. 16 elements Isolator between elements Lens and Prism).
Regarding claim 9, Mack discloses an optical module (Fig. 13), comprising an upper enclosure part (Fig. 13 as annotated above), a lower enclosure part (Fig. 13 as annotated above), an electrical connection board3 (Fig. 15 elements unlabeled metallization; See also the metallization in Fig. 3E), a laser chip (Fig. 16 element LD), and a laser box (Fig. 13 as annotated above), a silicon photonic chip (Fig. 16 element Die; Fig. 2D element Si-handle; [0112]), and a circuit board (Fig. 20 and [0053]) that are enclosed and packaged by the upper enclosure part and the lower enclosure part (Fig. 13 as annotated above), wherein the laser box with a top plane and a side wall is disposed on a surface of the silicon photonic chip (Fig. 16 as annotated above), wherein a cavity is defined by the top plane and the side wall of the laser box and the surface of the silicon photonic chip (Fig. 16 as annotated above); the electrical connection board horizontally extends into the enclosed cavity (Fig. 15 shows the metallization extending into the cavity; See also the metallization in Fig. 3E); the laser chip is disposed on a surface of the electrical connection board towards the silicon photonic chip in the cavity (Fig. 15 shows element LD on submount on the metallization; See also Fig. 3E), and a surface of the electrical connection board away from the silicon photonic chip is attached on the top plane (Fig. 15 unlabeled metallization and Fig. 16; and the electrical connection board at an end outside the cavity is electrically connected to the circuit board (Fig. 16 wire-bond; Fig. 20)4.
Regarding claim 12, Mack further discloses a blocking member that is located between the top plane and the surface of the silicon photonic chip, to clamp and hold the electrical connection board in cooperation with the top plane (Fig. 15 shows sidewalls pressed directly against the metallization resulting in the sidewall and clamping and holding the metallization in cooperation with the top plane).
	Regarding claim 13, Mack further discloses the silicon photonic chip is disposed on the circuit board (Fig. 20 shows a printed circuit board below the silicon photonic chip).
Regarding claim 14, Mack further discloses the pad is electrically connected to the circuit board by a bonding wire or a flexible printed circuit board (Fig. 16 element wire bond).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Kumar et al. (US 7210859 B2), hereafter Kumar.
Regarding claim 10, Mack further discloses a pad electrically connected to the circuit board (Fig. 16 element wire bond). Mack does not explicitly disclose on the surface of the electrical connection board towards the silicon photonic chip is provided a circuit; wherein, on the surface of the electrical connection board away from the silicon photonic chip outside the cavity is provided a pad; and wherein the circuit is electrically connected to the pad through a through via. However, Kumar discloses on the same surface of the electrical connection board as the laser is provided a circuit (Fig. 1A element 50 is on the same side as element 60; col. 9 ll. 9-12); pads provided on the connection board outside the cavity (Fig. 1A element 110); the circuit is electrically connected to a pad (col. 9 ll. 33-38); and that the pads and circuits may be on different layers connected by vias (col. 9 ll. 53-61). The advantage is to provide a device with a larger number of interconnects (col. 6 ll. 40-45). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mack with on the surface of the electrical connection board towards the silicon photonic chip is provided a circuit; wherein, on the surface of the electrical connection board away from the silicon photonic chip outside the cavity is provided a pad; and wherein the circuit is electrically connected to the pad through a through via since Kumar discloses on the surface of the electrical connection board towards the silicon photonic chip is provided a circuit; wherein, on a surface of the electrical connection board outside the cavity is provided a pad that are electrically connected and that the pads and circuits may be on different layers connected by vias as disclosed by Kumar in order to provide a device with a larger number of interconnects and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 11, Mack further discloses a pad electrically connected to the circuit board (Fig. 16 element wire bond). Mack does not explicitly disclose on the surface of the electrical connection board towards the silicon photonic chip is provided a circuit; on the surface of the electrical connection board away from the silicon photonic chip outside the cavity is provided a pad; on a side surface of an end portion of the electrical connection board outside the cavity is provided an electrical connection layer, so as to connect the circuit and the pad. However, Kumar discloses on the same surface of the electrical connection board as the laser is provided a circuit (Fig. 1A element 50 is on the same side as element 60; col. 9 ll. 9-12); pads provided on the connection board outside the cavity (Fig. 1A element 110); the circuit is electrically connected to a pad (col. 9 ll. 33-38); and that the pads and circuits may be on different layers (col. 9 ll. 53-61). The advantage is to provide a device with a larger number of interconnects (col. 6 ll. 40-45). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mack with on the surface of the electrical connection board towards the silicon photonic chip is provided a circuit; on the surface of the electrical connection board away from the silicon photonic chip outside the cavity is provided a pad since Kumar discloses on the surface of the electrical connection board towards the silicon photonic chip is provided a circuit; wherein, on a surface of the electrical connection board outside the cavity is provided a pad that are electrically connected and that the pads and circuits may be on different layers and connected as disclosed by Kumar in order to provide a device with a larger number of interconnects and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Mack in view of Kumar do not explicitly disclose on a side surface of an end portion of the electrical connection board outside the cavity is provided an electrical connection layer, so as to connect the circuit and the pad. However, the Office takes Official Notice that extending electrical connection layers on the side surfaces of boards is well known in the art. The advantage is to provide the desired arrangement of electrically connected pads without requiring an etching step to create a via. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Mack in view of Kumar with on a side surface of an end portion of the electrical connection board outside the cavity is provided an electrical connection layer, so as to connect the circuit and the pad as is known in the art in order to provide the desired arrangement of electrically connected pads without requiring an etching step to create a via.

Allowable Subject Matter
Claims 6 and 7 are allowed.
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 6, as amended on 07/25/2022, are allowed due to applicant’s arguments on page 10 of the response being persuasive. Claims 3, 7, and 8 would be allowable based on their dependence from a claim that is allowable or contains allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached Notice of References Cited. 
US 2015/0318664 A1.shows a metallization extending along a sidewall of a mount thereby supporting the Examiner’s Official Notice.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        10/26/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Annotated Fig. 16 shows 3 potential enclosed cavities. The smallest cavity reading on the claim when the window lid is considered part of the die and two larger cavities where the window lid is not considered part of the die.
        2 The claims recite “an upper enclosure part” and “a lower enclosure part”. The Office has interpreted “upper” and “lower” in a similar manner to “first” and “second”. A more strict interpretation would result in the same device teaching the claim and not teaching the claim based on the orientation of the device.
        3 The Office has interpreted “board” as any thin flat and hard material, which includes thin metal layers. 
        4 The claims recite “an upper enclosure part” and “a lower enclosure part”. The Office has interpreted “upper” and “lower” in a similar manner to “first” and “second”. A more strict interpretation would result in the same device teaching the claim and not teaching the claim based on the orientation of the device.